Name: Commission Regulation (EC) NoÃ 674/2005 of 29 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 30.4.2005 EN Official Journal of the European Union L 110/6 COMMISSION REGULATION (EC) No 674/2005 of 29 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 30 April 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 29 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 129,0 204 96,7 212 124,2 999 116,6 0707 00 05 052 136,1 204 74,1 999 105,1 0709 90 70 052 96,0 204 44,2 999 70,1 0805 10 20 052 43,9 204 43,2 212 61,2 220 48,4 388 74,0 400 49,5 624 59,1 999 54,2 0805 50 10 052 46,9 220 65,0 388 59,5 400 54,2 528 63,0 624 71,0 999 59,9 0808 10 80 388 90,7 400 103,0 404 95,1 508 85,5 512 71,9 524 52,9 528 69,5 720 72,7 804 90,4 999 81,3 0808 20 50 388 89,7 512 71,0 528 66,3 720 49,0 999 69,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.